Citation Nr: 1732083	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), paranoid schizophrenia, depression, and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran filed a timely notice of disagreement in September 2010 in response to the RO's denial of (1) entitlement to service connection for paranoid schizophrenia; (2) entitlement to a TDIU; (3) a compensable disability rating for bilateral hearing loss; (4) a compensable disability rating for lipoma left upper arm; (5) a disability rating in excess of 10 percent for tinnitus; and (6) a disability rating in excess of 10 percent for cervical spine degenerative disc disease.  The RO issued a statement of the case in February 2013.  In September 2013, the Veteran perfected a Substantive Appeal as to the claims of paranoid schizophrenia and TDIU.  As the Veteran did not perfect a Substantive Appeal for the issues of bilateral hearing loss, lipoma left upper arm, tinnitus, and cervical spine degenerative disc disease; such claims are not in appellate status and are not before the Board.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, paranoid schizophrenia, depression, and anxiety diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's acquired psychiatric disability began during service and has continued to the present day.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In October 2005 the Veteran separated from active duty after 20 years of honorable military service.  The following month, he filed a claim seeking service connection for depression, indicating that his service treatment records should show treatment for the condition from 1990.  

At the first VA examination that was provided following his filing of his claim in July 2006, 
A VA examination 

At a VA examination in July 2006, the Veteran was diagnosed with an adjustment disorder, with depressed mood, chronic, and with an anxiety disorder, not otherwise specified.  The examiner added that the Veteran's history implied that both disorders most likely had a similar time of onset while in the military.

Since that time, the Veteran has continued to receive treatment for mental illness that has been variously diagnosed.  However, it is clear at this time, that the symptoms began during the Veteran's military service.

As such, the criteria for service connection for an acquired psychiatric disability have been met, and the Veteran's claim is granted.


ORDER

Service connection for an acquired psychiatric disability is granted.


REMAND

Given the grant of service connection for an acquired psychiatric disability, the Veteran's claim for TDIU should be readjudicated following the assignment of a disability rating.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


